DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action sent in response to Applicant’s communication received on 8/24/2020 for the application number 17001308. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 
Priority
The application has a prior filed application  IN201941035949 which was filed on 9/6/2019
Information Disclosure Statement
The information disclosure submitted on 8/26/2020 and 2/5/2021 were  filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Moon ( US Pub: 20200410012) 


Regarding claim 1, Moon teaches a  method of generating responses to a query, the method comprising: receiving, via a virtual chatbot, a first query ( receive query from the user, Para 0156) ; automatically identifying a first entity for the first query ( identifying slot, Para 0008; wherein slot can be an entity, Para 0046) ; automatically accessing a knowledge graph associated with the virtual chatbot ( knowledge graph 950, Fig 9) ; automatically identifying, based on at least the first entity, a first key node in the knowledge graph ( The memory graph network 708 then traverses the memory graph 406, in other words, performs a graph search 710, to expand the initial memory slots and activate other relevant entity and memory nodes based on the input queries 702. In particular embodiments, the assistant system 140 may determine relevance between the initial memory slots 404 and each of the plurality of nodes m Para 0090, 0156); automatically performing a graph walk through a portion of the knowledge graph, the graph walk being constrained by at least the first key node ( sequence walk through the nodes, Para 0070, 0156; The memory graph network walks from the initial nodes to at-tend to relevant contexts and expands the memory slots when necessary, Para 0073) ; automatically retrieving, via the graph walk, a first result from the knowledge graph ( element 720 and 728) ; and automatically presenting, via the virtual chatbot, a first response to the first query based on at least the first result ( 710 – graph search, Fig 7, fig 8, and Fig 9) 


Regarding claim 2, Moon as above in claim 1, teaches, further comprising: automatically classifying the first query as at least a first query type ( intent classification, Para 0060) ; and selecting a path for the graph walk based in part on the first query type (  maybe associated with the context, Para 0073, 0075, domain classification 0060; walk path for query context, Para 0139) 
Regarding claim 4, Moon as above in claim 1, teaches further comprising automatically extracting a semantic content from the first query by processing of the first query by a natural language understanding system ( semantic information, Para 0092, 0102) 

Regarding claim 5, Moon as above in claim 4, teaches wherein the processing of the first query by the natural language understanding system includes the application of a sentence simplification technique to the first query (the NLU module 220 may comprise a lexicon of language and a parser and grammar rules to partition sentences into an internal representation the NLU module 220 may comprise a lexicon of language and a parser and grammar rules to partition sentences into an internal representation, Para 0046)   

Regarding claim 6, Moon as above in claim 4, teaches wherein the processing of the first query by the natural language understanding system includes the application of a semantic parsing technique to the first query ( semantic analysis using parser, Para 0046) 

Regarding claim 7, Moon as above in claim 4, teaches  wherein the processing of the first query by the natural language understanding system includes the application of a semantic role labeling technique to the first query ( slot filling Para 0046) 


Regarding claim 10, Moon as above in claim 1, teaches  automatically identifying a second entity for the first query ( plural entities, Para 0061) ; automatically determining that the knowledge graph includes insufficient information for addressing a query involving the second entity ( external knowledge is required, Para 0069) ; automatically accessing an external knowledge base configured to provide information about the second entity; automatically retrieving the information about the second entity from the external knowledge base; and wherein the first response is also based on the retrieved information about the second entity ( retrieve the answer, Para 0069) 

Regarding claim 11, arguments analogous to claim 1, are applicable. In addition Moon teaches A system for generating responses to a query, the system comprising: a processor; machine-readable media including instructions which, when executed by the processor, cause the processor to perform a method of claim 1 ( Fig 2-4) 
Regarding claim 12, arguments analogous to claim 2, are applicable.
Regarding claim 14, arguments analogous to claim 4, are applicable.
Regarding claim 15, arguments analogous to claim 5, are applicable.
Regarding claim 16, arguments analogous to claim 6, are applicable.
Regarding claim 17, arguments analogous to claim 7, are applicable.
Regarding claim 19, arguments analogous to claim 10, are applicable.
Regarding claim 20, arguments analogous to claim 1, are applicable. In addition Moon teaches A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform a method of claim 1 ( Para 0011) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ( US Pub: 20200410012) and further in view of Suleman ( US Pub: 20150039292) 

Regarding claim 3, Moon mentions query being determined and is context aware system ( para 0073, 0075) however does not explicitly teaches wherein the first query type is assigned based on whether the first query is determined to represent one of an affirmation query, math query, reason query, direct query, description query, policy query, and linked query 
However Suleman teaches wherein the first query type is assigned based on whether the first query is determined to represent one of an affirmation query, math query, reason query, direct query, description query, policy query, and linked query ( query type being entity or functional, Para 0043-0046; or question type classification, Para 0039) 
It would have been obvious having the teachings of Moon to include the concept of Suleman before effective filing date since the classification of the query type is useful to initiate a new command (via answer ranking unit 316 and template system 318) or to further process a current command (via template system 318) ( Para 0060, Suleman) 

Regarding claim 13, arguments analogous to claim 3, are applicable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moon ( US Pub: 20200410012) and further in view of Shen ( US Pat# 10387575 ) 

Regarding claim 8, Moon as above in claim 1, does not explicitly teaches wherein the first query type includes at least two clauses, and the method further comprises: automatically splitting the first query into at least a first clause and a second clause, wherein the first clause corresponds to a first sub-query and the second clause corresponds to a second sub-query ; automatically retrieving, via the graph walk, a second result from the knowledge graph, wherein the first result represents a result for the first sub-query and the second result represents a result for the second sub-query; and automatically incorporating both the first result and the second result into the first response when presenting the first response
However Shen teaches wherein the first query type includes at least two clauses, and the method further comprises: automatically splitting the first query into at least a first clause and a second clause ( multiple clauses are inferred, Col 17 line 30-50), wherein the first clause corresponds to a first sub-query and the second clause corresponds to a second sub-query ( sub clauses, Col 17. Line 30-50) ; automatically retrieving, via the graph walk, a second result from the knowledge graph, wherein the first result represents a result for the first sub-query and the second result represents a result for the second sub-query ( independent answers, Col 21 line 1-50, Fig 5-6 ( conjunction clauses) ; and automatically incorporating both the first result and the second result into the first response when presenting the first response ( conjunction clauses, Col 21)  
It would  have been obvious having the teachings of Moon to further include the concept of Shen before effective filing date to have a more flexible, effective, and computationally efficient means for determining multiple intents within a natural language input ( Col 1, line 45-50, Shen ) 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon ( US Pub: 20200410012) and further in view of Canim ( US Pub: 20190236469) 


Regarding claim 9, Moon as above in claim 1, determine the constraint in the walk (( sequence walk through the nodes, Para 0070, 0156; The memory graph network walks from the initial nodes to at-tend to relevant contexts and expands the memory slots when necessary, Para 0073) However does not explicitly teaches identifying, during the graph walk, at least a first constraint that is required in order to respond to the first query; automatically determining the first constraint refers to a first data value that is currently unavailable; automatically presenting, via the chatbot, a request for the first data value; receiving, via the chatbot, the first data value; and wherein the first result is based in part on the received first data value

However Canim in the same field of endeavor teaches identifying, during the graph walk, at least a first constraint that is required in order to respond to the first query (additional information, Para 0120-0130) ; automatically determining the first constraint refers to a first data value that is currently unavailable ( for e.g. age is not present, Para 0120-0130) ; automatically presenting, via the chatbot, a request for the first data value; receiving, via the chatbot, the first data value; and wherein the first result is based in part on the received first data value ( execute after the value is entered, Para 0120-0128) 
It would have been obvious having the teachings of Moon to further include the concept of Canim before effective filing date since the system may not have the all the bindings to perform a query function and this way the system is more efficient and getting to the correct answer ( Para 0124, Canim) 

Regarding claim 18, arguments analogous to claim 9, are applicable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674